[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Richman Properties, L.L.C. v. Medina Cty. Bd. of Revision, Slip Opinion No. 2014-Ohio-2439.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.


                         SLIP OPINION NO. 2014-OHIO-2439
   RICHMAN PROPERTIES, L.L.C., APPELLEE, v. MEDINA COUNTY BOARD OF
                           REVISION ET AL., APPELLANTS.
   [Until this opinion appears in the Ohio Official Reports advance sheets,
 it may be cited as Richman Properties, L.L.C. v. Medina Cty. Bd. of Revision,
                         Slip Opinion No. 2014-Ohio-2439.]
Taxation—Real-property valuation—Reversible error not shown with respect to
        unauthorized practice of law at the Board of Tax Appeals’ hearing—
        Subdivision of parcels determined to be a factor “that would, by changing
        with the passage of time, affect the value of the property”—Presumption
        of recency of sale rebutted—Board of Tax Appeals’ decision reversed and
        cause remanded.
    (No. 2013-0386—Submitted February 25, 2014—Decided June 11, 2014.)
            APPEAL from the Board of Tax Appeals, No. 2009-W-2607.
                                ____________________
        Per Curiam.
        {¶ 1} The Medina County auditor and the Medina County Board of
Revision (“BOR”) appeal from a decision of the Board of Tax Appeals (“BTA”),
                             SUPREME COURT OF OHIO




in which the BTA reversed the tax-year-2008 valuation adopted by the BOR for
four parcels. The BTA held that the sale price from a June 2006 transaction,
$135,000, was the best evidence of value of the four parcels on January 1, 2008,
which was the tax-lien date for tax year 2008. The BTA did so in spite of the fact
that the current four parcels had been two distinct parcels at the time of the sale.
Although it determined that the sale price was indicative of value, the BTA
remanded to the BOR for the allocation of that sale price to the four parcels.
       {¶ 2} On appeal, the auditor and the BOR (collectively, “the county”)
raise two arguments. First, the county contends that the owner’s nonlawyer
representative engaged in the unauthorized practice of law at the BTA hearing and
that the BTA erred in overruling a motion in limine and various objections to that
conduct. We reject this basis for the county’s appeal because the county has not
shown that these rulings resulted in reversible error.
       {¶ 3} Second, the county argues that the “purchase of these properties
was not recent to the 2008 tax lien date because [Richman Properties, L.L.C.]
changed the character of the property when it split the two improved parcels into
four total parcels.” We agree, and we therefore reverse the BTA’s decision. We
also remand with the instruction that the BTA reinstate the BOR’s valuations,
with one exception, which is noted below.
                                       Facts
       {¶ 4} Larry and Patrick Bush acquired the properties at issue in June
2006 through the purchase of what then constituted two parcels, parcel No. 04-
09C-21-005 and parcel No. 04-09C-27-010. They paid $135,000. On one parcel
was an unfinished brick house; on the other an unfinished frame house.
       {¶ 5} For tax year 2006, the auditor apparently had valued the two
parcels at a total of $328,910; however, based on complaints filed by the new
property owner, Richman Properties, L.L.C. (a business entity of the Bushes), the
aggregate valuation for the two parcels was reduced to $135,000.




                                          2
                                   January Term, 2014




          {¶ 6} In Medina County, 2007 was a reappraisal year, and the auditor set
an aggregate valuation for the two parcels at $141,740—a 5 percent increase in
valuation for the reappraisal year over the sale-price value determined for tax year
2006. In December 2007, the two parcels were subdivided, so that the same land
constituted four parcels for tax purposes in tax year 2008, given that the 2008
valuation determines value as of January 1, 2008. While testifying at the BTA
hearing about dividing the two parcels into four, Patrick Bush stated that
“dividing [the parcels] up we thought would make it worth more money; it didn’t
necessarily work out that way.”
          {¶ 7} The county auditor assigned an aggregate value of $468,470 to the
four parcels for tax year 2008.1 That represented a significant increase over the
aggregate valuation of the two ancestor parcels at $141,740 for tax year 2007.
Richman Properties, through its member/president Patrick Bush, filed complaints
for the four parcels, seeking reductions based on the 2006 sale—although the
aggregate valuation sought after the requested reductions was $141,740 rather
than $135,000, reflecting Bush’s acceptance of the aggregate 2007 reappraisal
result.
          {¶ 8} The BOR held a hearing on August 25, 2009.2 The testimony of
the auditor’s witness was offered to support the auditor’s revaluation by
presenting 15 comparable sales of both improved properties and vacant lots, plus
four land sales, to bolster the values assigned to the newly subdivided parcels.
The summary sheet of the comparables associated particular comparables with
particular subject parcels. In each case, the price-per-square-foot or price-per-
acre assigned by the auditor to the subject parcel fell well below the median and

1
 The complaints identify 2007 as the relevant tax year, but they were filed in March 2009 and
were therefore properly reviewed as challenges to the valuation for tax year 2008 instead.
2
 As the BTA noted in its decision, much of the audio recording of the BOR hearing is inaudible
due to an equipment malfunction.




                                              3
                                  SUPREME COURT OF OHIO




the mean for the data set. The comparable sales all occurred within the period of
three years prior to the January 1, 2008 tax-lien date.
         {¶ 9} At the BOR hearing, Patrick Bush appeared for the owner and
argued among other things that the residences on the two improved parcels were
not complete. A field check confirmed their unfinished status. The BOR ordered
reductions for the two improved properties to account for the unfinished state of
the buildings: for parcel No. 04-09C-21-024, the reduction was based on the
building’s being 55 percent complete; for parcel No. 04-09C-27-015, the
reduction was based on the building’s being 60 percent complete.3 As for the
unbuilt lots, the auditor’s values were retained. Based on the BOR’s actions, the
aggregate valuation of the four parcels changed from $468,470 to $383,180.
         {¶ 10} Richman Properties appealed to the BTA, seeking to compel the
county to allocate the 2006 sale price of $135,000 among the four parcels. At the
BTA hearing, Patrick Bush again appeared as president and as a member of the
limited-liability company, and he testified on its behalf.
         {¶ 11} Before the BTA hearing, the county filed a motion in limine asking
the BTA to “issue an order precluding Patrick Bush, an Agent-Officer of Richman
Properties, L.L.C., but not an attorney, from making legal arguments, examining
witnesses or undertaking any other tasks that can be [performed] only by an
attorney.” Also, at the BTA hearing, the county repeatedly objected to Bush’s

3
   For parcel No. 04-09C-21-024, the building value was reduced to 55 percent of completion
value, consistent with the completion percentage; but for parcel No. 04-09C-27-015, the building
value was set at 78 percent instead of 60 percent. The reason apparently lies in the owner’s having
listed the property for sale at $199,000, but no explanation was offered as to why the listing price
should be deemed indicative of value. By contrast, the requirement to adjust for the unfinished
state of an improvement is stated in absolute terms. Ohio Adm.Code 5703-25-06(G) (“If a
building, structure, fixture or other improvement to land is under construction on January first of
any year, its valuation shall be based upon its value or percentage of completion as it existed on
January first” [emphasis added]). Thus, on remand, the improvement portion of the value of
parcel No. 04-09C-27-015 should be reduced to 60 percent of completion value, consistent with
the explicit finding by the BOR. See Ace Steel Baling, Inc. v. Porterfield, 19 Ohio St.2d 137, 142,
249 N.E.2d 892 (1969) (when the “findings of the agency * * * contradict its conclusion, * * * the
latter must fall and the findings must prevail”).




                                                 4
                                January Term, 2014




presenting legal arguments and cross-examining the county’s witness. The BTA
formally overruled the motion and objections in its decision.
        {¶ 12} At the BTA hearing, Bush testified regarding the parcels, mostly in
response to questions posed by the BTA examiner or on cross-examination by the
county’s attorney. In particular, Bush recited the history of acquiring the property
in 2006 and of filing complaints to have the sale price of $135,000 used to set the
value for tax year 2006. Bush did not know whether the 5 percent increase in
valuation for tax year 2007 “made sense, but it seemed reasonable.” But Bush
objected to the aggregate valuation for the four parcels nearly tripling in tax year
2008.
        {¶ 13} On cross-examination, Bush testified that he had seen a for-sale
sign on the property before the 2006 purchase and that he thought that it had been
listed for sale with the local multiple-listing service. Bush did not know of any
relationship between his brother (and partner) Larry Bush and the realtor. Bush
testified that although some work was done on the houses, they were not in a
finished state.   Bush further testified that the two unimproved lots were not
buildable in 2008, but the county presented August 2008 real-estate listings
indicating that the lots were buildable.
        {¶ 14} The county’s witness explained that the BOR had reduced the
value of the improvements because a field check had shown that the houses were
unfinished.   The county’s witness also referred to a 2006 real-estate-listing
document in an attempt to establish that the properties at issue had not been listed
for sale through the multiple-listing service. This evidence was meant to support
the county’s contention that the 2006 sale was not an arm’s-length sale.
        {¶ 15} Although Bush was permitted to cross-examine the county’s
witness, that colloquy often strayed into dueling comments.
        {¶ 16} The county’s attorney urged the BTA to find that the 2006 sale was
not at arm’s length, primarily because it was not an open-market sale. This



                                           5
                             SUPREME COURT OF OHIO




argument was advanced in spite of the fact that the county had been willing to use
the sale price to value the two parcels for tax year 2006 and had also used the sale
price as a baseline to calculate the percentage increase for tax year 2007.
       {¶ 17} The BTA issued its decision on February 7, 2013. The BTA noted
that the burden was on Richman Properties as appellant to prove a decrease in
value, and it cited cases establishing that a recent arm’s-length sale is the best
evidence of value. The BTA also noted the “rebuttable presumption” that a sale
should be used to value the property and then, quoting Cummins Property Servs.,
L.L.C. v. Franklin Cty. Bd. of Revision, 117 Ohio St.3d 516, 2008-Ohio-1473, 885
N.E.2d 222, ¶ 13, examined whether the “ ‘elements of recency and arm’s-length
character between a willing seller and a willing buyer’ ” had been rebutted. BTA
No. 2009-W-2607, 2013 WL 602518, *2-3. With respect to the arm’s-length
character of the sale, the BTA determined that the county “failed to come forward
with competent and probative evidence” that would negate the arm’s-length
character of the 2006 transaction. Id. at *3. As for recency, the BTA noted that
the issue is not determined solely in terms of temporal proximity of the sale to the
lien date, and it concluded that the passage of time was not sufficient to make the
sale too remote. Id. In the last paragraph of the opinion, the BTA noted that
“because the character of the subject properties had changed since the [2006
transfer], i.e. the two parcels that were the subject of the transfer have since been
subdivided into four parcels, we are unable to allocate the purchase price between
the subject properties.” Id. The BTA remanded the case to the BOR with the
instruction that the allocation be performed.
       {¶ 18} The county has appealed. No brief has been filed and no argument
presented on behalf of the appellee property owner in this appeal.
                                     Analysis
       {¶ 19} The county advances two propositions of law. In the first, the
county challenges the BTA’s overruling its motion in limine and its objections at




                                          6
                                January Term, 2014




the hearing in relation to the unauthorized practice of law by the owner’s
nonlawyer representative, Patrick Bush. In the second, the county challenges the
BTA’s determination that the presumption of recency was unrebutted, given that
the subdivision of the property constituted a change in character likely to affect
value.
          1. The county has not shown reversible error with respect to the
                  unauthorized practice of law at the BTA hearing
         {¶ 20} Relying on Dayton Supply & Tool Co., Inc. v. Montgomery Cty.
Bd. of Revision, 111 Ohio St.3d 367, 2006-Ohio-5852, 856 N.E.2d 926, the
county asserts that Bush, a nonlawyer, engaged in the unauthorized practice of
law at the BTA hearing. The county places heavy reliance on Dayton Supply’s
pronouncement that a nonlawyer may prepare and file a complaint with the BOR
and “present[ ] the claimed value of the property,” but may not “make legal
arguments, examine witnesses, or undertake any other tasks that can be performed
only by an attorney.” Id. at syllabus. The line between “presenting the claimed
value” (here the 2006 sale price) and making legal arguments may be thin, but
there can be no question that Bush cross-examined the county’s witness and
thereby likely violated the limitation set forth in Dayton Supply.
         {¶ 21} Notably, the county has not asserted that the filing of Richman
Properties’ original complaint by the nonlawyer Bush, or Bush’s apparent filing
of the notice of appeal from the BOR to the BTA, constitutes grounds for
dismissal of either the complaint or the appeal. Bush is a member of the limited-
liability company that owns the property and is its president.
         {¶ 22} Applying a previous version of R.C. 5715.19, we held in 1997 that
only lawyers were statutorily authorized to prepare and file complaints on behalf
of corporate property owners, with the result that complaints that had been
prepared and filed by nonlawyers failed to invoke the jurisdiction of the boards of
revision. See Columbus City School Dist. Bd. of Edn. v. Franklin Cty. Bd. of



                                         7
                             SUPREME COURT OF OHIO




Revision, 134 Ohio St.3d 529, 2012-Ohio-5680, 983 N.E.2d 1285, ¶ 13-14,
explaining the reasoning underlying Sharon Village Ltd. v. Licking Cty. Bd. of
Revision, 78 Ohio St.3d 479, 678 N.E.2d 932 (1997). But the amendment to R.C.
5715.19(A), which became effective in 1999, specified that certain persons may
file valuation complaints on behalf of corporate owners, and those persons include
an “officer” or a “member” of a limited-liability company. Sub.H.B. No. 694,
147 Ohio Laws, Part III, 5373, 5374. Since the enactment of H.B. 694, we have
upheld the legislative authorization of nonlawyers to initiate valuation cases in a
number of situations. See Dayton Supply, 111 Ohio St.3d 367, 2006-Ohio-5852,
856 N.E.2d 926 (corporate officer filing on behalf of corporation); Columbus City
School Dist. (spouse filing on behalf of spouse); Marysville Exempted Village
School Dist. Bd. of Edn. v. Union Cty. Bd. of Revision, 136 Ohio St.3d 146, 2013-
Ohio-3077, 991 N.E.2d 1134 (corporate employee filing on behalf of
corporation).
       {¶ 23} Obviously, the holding of Dayton Supply authorized Bush to file
the complaint in his capacity as president. Beyond that, we see no reason why the
authorization of a member of a limited-liability company to file on behalf of the
limited-liability company is any less valid, nor has the county contended that it is.
       {¶ 24} As for the notice of appeal to the BTA, R.C. 5717.01 authorizes
appeal to the BTA from the BOR “by * * * any * * * taxpayer authorized by
section 5715.19 of the Revised Code to file complaints against valuation or
assessments with the auditor.” Considered in light of the 1999 amendment of
R.C. 5715.19(A), R.C. 5717.01’s language gives no reason to doubt that the
General Assembly’s authorization of members of a limited-liability company to
file on behalf of the limited-liability company extends to the filing of an appeal to
the BTA.
       {¶ 25} We have noted that Bush’s cross-examination does appear to have
crossed the line at times into the unauthorized practice of law. The county’s




                                          8
                               January Term, 2014




argument makes a long leap, however, in contending that this violation of Dayton
Supply’s precepts constitutes reversible error on appeal.      Pursuant to R.C.
5717.04, our duty is to conduct a “hearing and consideration of [the] record and
evidence” in order to decide whether the BTA’s decision is “reasonable and
lawful,” in which case we “shall affirm the same.” Our power to reverse must
rest upon a finding that the BTA’s decision is unreasonable or unlawful. Id.
Thus, the county’s burden is to show that actions taken at the hearing render the
decision itself unreasonable or unlawful; nothing in R.C. 5717.04 provides for
reversing on procedural grounds apart from such a finding.
       {¶ 26} The only case the county cites is Dayton Supply, 111 Ohio St.3d
367, 2006-Ohio-5852, 856 N.E.2d 926. As noted, that case holds that a corporate
officer may file on behalf of a corporate property owner. Id. at syllabus. We had
no occasion in that case to consider whether a nonlawyer’s examination of
witnesses at the hearing required reversal of the BTA’s substantive decision.
Moreover, we have rejected the contention that an instance of the unauthorized
practice of law during the BTA hearing must necessarily affect the BTA’s
jurisdiction over the case. See Cincinnati School Dist. Bd. of Edn. v. Hamilton
Cty. Bd. of Revision, 127 Ohio St.3d 63, 2010-Ohio-4907, 936 N.E.2d 489, ¶ 16.
       {¶ 27} Quite simply, the county has cited no authority showing that when
a nonlawyer’s examination of a witness has been permitted over objection, the
error is correctible through reversing the decision on appeal. To be sure, courts
have struck or disregarded pleadings and petitions filed on behalf of corporate
entities by nonlawyers, thereby subjecting the corporate party to the consequences
of not having filed such documents. See, e.g., Union Sav. Assn. v. Home Owners
Aid, Inc., 23 Ohio St.2d 60, 262 N.E.2d 558 (1970).          But the effect of a
nonlawyer’s examination of a witness on the outcome of an administrative
proceeding is not so clear.




                                        9
                             SUPREME COURT OF OHIO




       {¶ 28} Normally, an appellant must be aggrieved by an error below in
order to obtain relief on appeal. See Dayton-Montgomery Cty. Port Auth. v.
Montgomery Cty. Bd. of Revision, 113 Ohio St.3d 281, 2007-Ohio-1948, 865
N.E.2d 22, ¶ 32-33; accord Newman v. Levin, 116 Ohio St.3d 1205, 2007-Ohio-
5507, 876 N.E.2d 960, ¶ 3. The county’s bare assertion that error occurred does
not establish that Bush’s examination of the county’s witness swayed the result
against the county.     Indeed, the BTA’s determination relied heavily on its
recitation of the legal presumption that the sale was recent and at arm’s length.
       {¶ 29} Ultimately, we reject the county’s first proposition of law because
the assertion has been inadequately supported as a ground for reversal on appeal.
See In re Application of Columbus S. Power Co., 129 Ohio St.3d 271, 2011-Ohio-
2638, 951 N.E.2d 751, ¶ 19 (“it is not generally the proper role of this court to
develop a party’s arguments”); Util. Serv. Partners, Inc. v. Pub. Util. Comm., 124
Ohio St.3d 284, 2009-Ohio-6764, 921 N.E.2d 1038, ¶ 53 (an appellant
“effectively” waives an argument when “[n]o argument is supplied regarding
whether the relevant case law, applied to the facts of [the] case, justifies a
decision in [the appellant’s] favor”). But nothing in our discussion of this issue
should be understood to condone the unauthorized practice of law. We adhere to
the settled precept that “[l]itigation must be projected * * * according to
established practice by lawyers who are of high character, skilled in the
profession, dedicated to the interest of their clients, and in the spirit of public
service.” Union Sav. Assn., 23 Ohio St.2d at 64, 262 N.E.2d 558. Concomitantly,
“limiting the practice of law to licensed attorneys is generally necessary to protect
the public against incompetence, divided loyalties, and other attendant evils that
are often associated with unskilled representation.”       Cleveland Bar Assn. v.
CompManagement, Inc., 104 Ohio St.3d 168, 2004-Ohio-6506, 818 N.E.2d 1181,
¶ 40. We hold only that the county in this case has failed to establish grounds for
reversing the BTA’s decision under its first proposition of law.




                                         10
                                January Term, 2014




     2. The subdivision of parcels changed the character of the property and
       therefore constituted a factor that affected the value of the property
       {¶ 30} The county’s second proposition of law argues that the BTA erred
by using the two-year-old sale price in spite of the BTA’s acknowledgment that
the character of the property had changed since the sale. According to the county,
the “purchase of these properties was not recent to the 2008 tax lien date because
[Richman Properties] changed the character of the property when it split the two
improved parcels into four total parcels.” We agree with this assertion.
       {¶ 31} The BTA held that the presumption in favor of using the 2006 sale
price required that the price be viewed as determinative of the value of the four
parcels as of January 1, 2008. The BTA’s decision reflects the doctrine that “a
sale price is deemed to be the value of the property, and the only rebuttal lies in
challenging whether the elements of recency and arm’s-length character between
a willing seller and a willing buyer are genuinely present for that particular sale.”
Cummins Property Servs., L.L.C. v. Franklin Cty. Bd. of Revision, 117 Ohio St.3d
516, 2008-Ohio-1473, 885 N.E.2d 222, ¶ 13.           As for recency, that element
“encompasses all factors that would, by changing with the passage of time, affect
the value of the property.” Id. at ¶ 35.
       {¶ 32} With respect to whether the sale was “recent” to the tax-lien date,
the BTA confined its review to the observation that “the mere passage of some
months between sale and tax lien dates is not sufficient cause to disregard a sale.”
BTA No. 2009-W-2607, 2013 WL 602518, at *3. Although two paragraphs later
the BTA itself characterized the subdivision of the property into four parcels as a
change in the character of the property, the BTA nonetheless held that the recency
presumption was intact. On this record, that conclusion was unreasonable and
unlawful.
       {¶ 33} The situation in this case requires us to apply the standard stated in
Cummins. Specifically, the question arises whether subdividing the two parcels



                                           11
                                 SUPREME COURT OF OHIO




into four in December 2007 constituted a factor that, “by changing with the
passage of time, affect[ed] the value of the property” pursuant to ¶ 35 of
Cummins.       We conclude that the record in the present case shows that the
subdivision of parcels did constitute such a factor, given (1) that Bush’s testimony
showed that increasing the value was the intent of the split and (2) the
comparable-sales evidence presented by the auditor to support a higher valuation
for the subdivided parcels.
        {¶ 34} Accordingly, we hold that on this record, the presumption of
recency was rebutted and that Richman Properties failed to meet its burden of
showing the continued propriety of using the 2006 sale price to value the
property. We therefore reverse the decision of the BTA, and we remand to the
BTA with the instruction that the BOR’s valuation be reinstated, with the
exception noted in footnote three of this opinion.4
                                                                            Decision reversed
                                                                         and cause remanded.
        O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                                  ____________________




4
  When we issue a clarification of the law that removes a presumption or otherwise shifts the
burden of proof, we ordinarily afford the party that had relied on the presumption the opportunity
to present additional evidence by remanding the cause. See AERC Saw Mill Village, Inc. v.
Franklin Cty. Bd. of Revision, 127 Ohio St.3d 44, 2010-Ohio-4468, 936 N.E.2d 472, ¶ 37-38;
Akron City School Dist. Bd. of Edn. v. Summit Cty. Bd. of Revision, ___ Ohio St.3d ___, 2014-
Ohio-1588, ___ N.E.3d ___, ¶ 29. But this case does not fall within that category. Here,
Cummins was already one year and four months old at the time of the August 25, 2009 hearing
before the BOR. Accordingly, the property owner was on notice that recency involves “all factors
that would, by changing with the passage of time, affect the value of the property,” Cummins, 117
Ohio St.3d 516, 2008-Ohio-1473, 885 N.E.2d 222, at ¶ 35, and Bush’s testimony shows that the
owner appreciated the possible effect of subdividing the parcels on property value. Under these
circumstances, we do not regard the holding of this case to be an innovation of the law that
requires a remand.




                                               12
                               January Term, 2014




       O’NEILL, J., concurring.
       {¶ 35} I agree with the majority’s disposition of both the procedural and
the substantive issues in this case.    I write separately to emphasize that the
unauthorized practice of law that occurred in this case is a very serious matter and
that those who preside over administrative hearings should not permit it to occur.
       {¶ 36} This court has taken pains to exercise its constitutional authority to
limit the practice of law to licensed professionals while remaining cognizant of
our “concomitant responsibility * * * not [to] exercise[e] this authority so rigidly
that the public good suffers.” Henize v. Giles, 22 Ohio St.3d 213, 217, 490
N.E.2d 585 (1986). The accommodation we have struck permits the legislature
and administrative agencies some leeway, but essential to that accommodation is
the “concomitant responsibility” of the other branches of Ohio government to
enforce the boundaries defined by this court.
       {¶ 37} An examination of the circumstances in this case reveals that a
clearly defined boundary was ignored. An officer and member of a limited-
liability company who is not a lawyer filed the valuation complaint and appeared
at the hearing before the Board of Tax Appeals to present the case for the limited-
liability company, which was the taxpayer. Our case law could not be clearer
concerning what a person in that position may and may not do, consistent with the
prohibition against the unauthorized practice of law. Patrick Bush was permitted,
pursuant to R.C. 5715.19(A)(1), to prepare and file the complaint on behalf of the
limited-liability company. He was also entitled to present facts as a witness and
to state the taxpayer’s claimed property value. Dayton Supply & Tool Co., Inc. v.
Montgomery Cty. Bd. of Revision, 111 Ohio St.3d 367, 2006-Ohio-5852, 856
N.E.2d 926, syllabus. What Bush was not permitted to do was “make legal
arguments” or “examine witnesses.” Id.
       {¶ 38} The line between presenting the claimed value of the property and
making legal arguments may at times be thin, but in this case Bush definitely



                                        13
                            SUPREME COURT OF OHIO




transgressed a clear boundary when he cross-examined the county’s witness.
Before the hearing had started, the county drew the attention of the BTA’s
attorney examiner to the prospective unauthorized practice of law by filing a
motion in limine; at the hearing the county’s lawyer repeatedly objected to the
unauthorized practice of law. Unaccountably, the motion and the objections were
all overruled.
       {¶ 39} Ohio attorneys are obligated to avoid assisting other persons in
engaging in the unauthorized practice of law. Prof.Cond.R. 5.5(a). The attorney
examiner in this case should have recognized and enforced the boundaries of
nonlawyer conduct. That she did not points to the need for greater attention to
this issue by administrative bodies and for a tightening of procedures.
       {¶ 40} For example, even after their most recent update, the BTA’s rules
continue to state that “a person may appear and act on behalf of a partnership,
limited liability company, or association of which he or she is a member or on
behalf of any corporation for which he or she is an officer if such partnership,
limited liability company, association, or corporation is a party to the appeal,”
without any qualification as to what that appearance and action may and may not
consist of. Ohio Adm.Code 5717-1-02(A). In this case, the laxness of the rule
may have contributed to the undue latitude afforded at the hearing. I urge the
BTA and other administrative agencies to take all reasonable steps to assure that
the unauthorized practice of law does not occur in the proceedings that they
conduct.
       {¶ 41} From a public-policy standpoint, the proscriptions on the
unauthorized practice of law are clearly designed to protect the unsuspecting
“clients” of would-be lawyers. As demonstrated by the case before us, BTA cases
are sophisticated proceedings, full of legal traps for the unwary, in which millions
of dollars of tax money are potentially at stake. This is not small claims court.
The tax base of a community and the economic viability of a corporation’s bottom




                                        14
                               January Term, 2014




line can be significantly impacted and it is essential that the rule of law prevail.
To permit a person with no legal training to present legal arguments, conduct
cross-examination, and perform as a counselor in such a setting is a very serious
matter indeed.
       LANZINGER, J., concurs in the foregoing opinion.
                             ____________________
       Dean Holman, Medina County Prosecuting Attorney, and Nathan E.
Carnes, Assistant Prosecuting Attorney, for appellants.
                          _________________________




                                        15